DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 2/9/22.  As directed by the amendment, claims –1, 7, 9, 16, 21 and 23 have been amended and 24 is added.  Claims 1-4, 7-9, 13-24 are pending in this application.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes US 6185747 B1 (herein after Hughes).

Regarding claim 16, Hughes discloses a sleeve (as seen in annotated Figure 1) for improved control, grip and performance (Abstract, Col 6, lines 1-5), comprising: a textile base layer (22, Col 1, lines 12-20) and at least two grip zones (24, as seen in annotated Figure 1); wherein the textile base layer is cylindrical (as seen in annotated Figure 1 – the cylindrical shape that accommodates the fingers); wherein the at least two grip zones (as seen in annotated Figure 1) are on an anterior side of the sleeve (as seen in annotated Figure 1) and are separated corresponding to the phalanges regions of a corresponding finger or thumb (as seen in annotated Figure 1); wherein a coefficient of friction of the at least two grip zones is greater than a coefficient of friction of the textile base layer (Col 3, lines 46-49, when comparing the cotton knit fabric to the polyvinyl chloride patches/grip zones, the textile base layer and the grip zone being made of different materials would have differing coefficient of friction, polyvinyl chloride having a greater friction coefficient than a cotton textile base layer); wherein the at least two grip zones are integrated into the textile base layer (as seen in annotated Figure 3); wherein the at least two grip zones are polygonal in shape (as seen in annotated Figure 1); and wherein the sleeve is configured to cover the proximal phalanges region (as seen in annotated Figure 1) and the intermediate phalanges region (as seen in annotated Figure 1).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Grip zones)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Finger sleeves)]
    PNG
    media_image1.png
    635
    478
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    178
    470
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-15, 16, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes US 6185747 B1 (herein after Hughes) in view of Fisher US 20090271913 A1 (herein after Fisher)

Regarding claim 1, Hughes discloses a sleeve (as seen in annotated Figure 1) for improved control, grip, and performance (Abstract, Col 6, lines 1-5), comprising: a textile base layer (22, Col 1, lines 12-20), at least two grip zones (24), wherein the textile base layer is seamless (Col 3, lines 10-11); wherein the at least two grip zones are on an anterior side of the sleeve (as seen in annotated Figure 1) and are separated corresponding to the phalanges regions of a corresponding finger or thumb (as seen in annotated Figure 1); wherein a coefficient of friction of the at least two grip zones is greater than a coefficient of friction of the textile base layer (Col 3, lines 46-49, when comparing the cotton knit fabric to the polyvinyl chloride patches/grip zones, the textile base layer and the grip zone being made of different materials would have differing coefficient of friction, polyvinyl chloride having a greater friction coefficient than a cotton textile base layer); wherein the at least two grip zones are separated such that at least one textile region of the sleeve between the at least two grip zones is less rigid than the at least two grip zones to promote bending at the at least one textile region of the sleeve (as seen in annotated Figure 1); wherein the sleeve is configured to cover the proximal phalanges region and the intermediate phalanges region of the corresponding finger or thumb (as seen in annotated Figure 1). 

However, Hughes does not specifically disclose a spine; wherein the spine extends along a length of the sleeve; wherein the spine is segmented to provide flexibility to the sleeve, wherein the spine is woven or knit

Fisher teaches a spine (12); wherein the spine extends along a length of the sleeve (as seen in annotated Figure 1); wherein the spine is segmented to provide flexibility to the sleeve (as seen in annotated Figure 1), and is constructed of a segmented padding material (paragraph 0067, as seen in annotated Figure 1), wherein the spine is woven or knit

[AltContent: arrow][AltContent: textbox (Base layer)][AltContent: textbox (Segmented spine)][AltContent: connector][AltContent: ][AltContent: textbox (The spine extends along a length of the sleeve.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    718
    433
    media_image3.png
    Greyscale


Hughes is analogous art to the claimed invention as it relates to finger protection devices.  Fisher is analogous art to the claimed invention in that it provides a resilient member in the finger protection sleeve.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to modify the finger sheath of Hughes, by including a spine member within the finger sleeve, as taught by Fisher in order to form a finger sleeve secured in its place that provides protection to the finger from impacts and also has resilient flexibility.  The modification of the finger sleeve to include a spine would be a simple substitution of one known element for another to obtain predictable results, a finger sleeve that has a resilient flexible member, to hold the sleeve in place, while still being comfortable to wear. 

Regarding claim 2, the modified sleeve of the combined references discloses at least one internal grip zone (as seen in annotated Figure 1 of Hughes), wherein a coefficient of friction of the at least one internal grip zone is greater than the coefficient of friction of the textile base layer (Col 3, lines 46-49 of Hughes, when comparing the cotton knit fabric to the polyvinyl chloride patches/grip zones, the textile base layer and the grip zone being made of different materials would have differing coefficient of friction, polyvinyl chloride having a greater friction coefficient than a cotton textile base layer).  

Regarding claim 3, the modified sleeve of the combined references discloses the internal grip zone extends lengthwise along at least part of an internal surface of the sleeve (as seen in annotated Figure 1 of Hughes).  

Regarding claim 4, the modified sleeve of the combined references discloses at least one of the at least two grip zones is polygonal in shape (as seen in annotated Figure 1 of Hughes).  

Regarding claim 7, the modified sleeve of the combined references discloses the sleeve is woven or adhesively attached to at least one second sleeve to form a multi-finger sleeve (as seen in annotated Figure 1 of Hughes), wherein the multi-finger sleeve includes an outer surface (as seen in annotated Figure 1 of Hughes), wherein the outer surface is flat and continuous (as seen in annotated Figures 1 and 3 of Hughes), wherein the multi-finger sleeve further includes at least one grip zone (as seen in annotated Figure 1 of Hughes).  

Regarding claim 8, the modified sleeve of the combined references discloses the multi-finger sleeve includes a flat profile on a front of the multi-finger sleeve (as seen in annotated Figures 1 and 3 of Hughes).  

Regarding claim 9, Hughes discloses a sleeve (as seen in annotated Figure 1) for improved control, grip and performance (Abstract, Col 6, lines 1-5), comprising: a textile base layer (22, Col 1, lines 12-20), at least one grip zone (as seen in annotated Figure 1), wherein the textile base layer is seamless; wherein a coefficient of friction of the at least one grip zone is greater than a coefficient of friction of the textile base layer (Col 3, lines 46-49, when comparing the cotton knit fabric to the polyvinyl chloride patches/grip zones, the textile base layer and the grip zone being made of different materials would have differing coefficient of friction, polyvinyl chloride having a greater friction coefficient than a cotton textile base layer) wherein the at least one grip zone is integrated into the textile base layer (as seen in annotated Figure 1); wherein the at least one grip zone is polygonal in shape (as seen in annotated Figure 1). 

However, Hughes does not specifically disclose a spine; and wherein the spine is woven or knit in the textile base layer of the sleeve, wherein the spine extends along a length of the sleeve, and wherein the spine is segmented to provide flexibility to the sleeve.  

Fisher teaches a spine; and wherein the spine is woven or knit in the textile base layer of the sleeve, wherein the spine extends along a length of the sleeve, and wherein the spine is segmented to provide flexibility to the sleeve.  

Fisher is analogous art to the claimed invention in that it provides a resilient member in the finger protection sheath.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to modify the finger sheath of Hughes, by including a spine member within the finger sleeve, as taught by Fisher in order to form a finger sleeve secured in its place that provides protection to the finger from impacts and also has resilient flexibility.  The modification of the finger sleeve to include a spine would be a simple substitution of one known element for another to obtain predictable results, a finger sleeve that has a resilient flexible member, to hold the sleeve in place, while still being comfortable to wear. 

Regarding claim 13, the modified sleeve of the combined references discloses a first internal grip zone and a second internal grip zone (as seen in annotated Figure 1 of Hughes), wherein the first internal grip zone and the second internal grip zone are positioned symmetrically on a left and a right side of an internal face of the sleeve (as seen in annotated Figure 1 of Hughes).  

[AltContent: arrow][AltContent: connector][AltContent: ][AltContent: textbox (Sleeve length)][AltContent: connector][AltContent: textbox (The first internal grip zone and the second internal grip zone are positioned symmetrically on a left and a right side of an internal face of the sleeve.)]
    PNG
    media_image1.png
    635
    478
    media_image1.png
    Greyscale


Regarding claim 14, the modified sleeve of the combined references discloses the first internal grip zone (as seen in annotated Figure 1 of Hughes) and the second internal grip zone extend along a length of the sleeve (as seen in annotated Figure 1 of Hughes).  

Regarding claim 15, the modified sleeve of the combined references discloses the spine (as seen in annotated Figure 1 of Fisher) extends between an intermediate proximal region of the sleeve to an intermediate distal region of the sleeve (as seen in annotated Figure 1 of Fisher).  

Regarding claim 17, the modified sleeve of the combined references discloses at least two internal grip zones (as seen in annotated Figure 1 of Hughes), wherein the internal grip zones extend along a length of the sleeve (as seen in annotated Figure 1 of Hughes).  

Regarding claim 18, the modified sleeve of the combined references discloses the textile base layer is seamless (Col 3, lines 10-11 of Hughes) and is constructed from at least thermal reflective material (Col 3, lines 40-44 of Hughes).  

Regarding claim 19, the modified sleeve of the combined references discloses a spine (as seen in annotated Figure 1 of Fisher), wherein the spine (as seen in annotated Figure 1 of Fisher) is constructed from a same textile material (paragraph 0054 – plastic of Fisher) as the textile base layer (Col 3, lines 40-45  of Hughes– Acrylic, being a plastic), and wherein the spine is positioned on a posterior external side of the sleeve (as seen in annotated Figures 14 and 20 of Hughes), wherein the at least two grip zones are positioned on an anterior external side of the sleeve (as seen in annotated Figures 1 and 3 of Hughes).  
[AltContent: textbox (The spine is positioned on a posterior external side of the sleeve.)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    421
    474
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    577
    464
    media_image5.png
    Greyscale


Regarding claim 20, the modified sleeve of the combined references discloses the spine covers between 15% and 50% of a surface area of the sleeve (as seen in annotated Figure 1 of Fisher).

Regarding claim 21, the modified sleeve of the combined references discloses wherein the at least two grip zones include a first grip zone (as seen in annotated Figure 1 of Hughes) and a second grip zone (as seen in annotated Figure 1 of Hughes), wherein the first grip zone extends horizontally across the intermediate phalangeal region of the sleeve (as seen in annotated Figure 1 of Hughes), wherein the second grip zone extends horizontally across the proximal phalangeal region of the sleeve (as seen in annotated Figure 1 of Hughes).  

Regarding claim 22, the modified sleeve of the combined references discloses wherein the at least one grip zone (as seen in annotated Figure 1) of the multi- finger sleeve covers between about 60% and about 95% of a front face of the multi-finger sleeve and is constructed across the combined sleeves (as seen in annotated Figure 1).  
[AltContent: textbox (The at least one grip zone of the multi- finger sleeve covers between about 60% and about 95% of a front face of the multi-finger sleeve and is constructed across the combined sleeves.)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    635
    478
    media_image1.png
    Greyscale


Regarding claim 23, the modified sleeve of the combined references discloses at least one performance layer (as seen in annotated Figure 3 of Hughes), wherein the at least one performance layer is placed in contact with the textile base layer (as seen in annotated Figure 3 of Hughes) and is further operable to be combined with at least one other performance layer to provide a Page 5 of13Attorney Docket No. 4333-003Application No.: 16/562,983Response to Non-Final Office Action mailed 10/18/2021single structure on the sleeve (as seen in annotated Figure 3 of Hughes).  

Regarding claim 24, the modified sleeve of the combined references discloses the at least one performance layer includes at least one material (Col 3, lines 40-45 of Hughes), wherein the at least one material includes an impact resistance material (paragraph 0067 of Fisher – foam), a shock absorption material (paragraph 0067 and 0069 and 0051 of Fisher - foam), a moisture-wicking material (Col 3, lines 40-45 of Hughes– poly cotton being capbable of being a moisture wicking material), and/or an antimicrobial material (Col 3, lines 40-45 of Hughes – Acrylic being effective as an antimicrobial material).  

Regarding claim 25, the modified sleeve of the combined references discloses the at least two grip zones are substantially rectangular in shape (as seen in annotated Figure 1 of Hughes).



ARGUMENT

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732